Citation Nr: 1614763	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus has been raised by the record during the September 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

When this claim was previously before the Board in June 2013, it was noted that the Veteran initially asserted that he developed a cardiovascular disability due to service in the Persian Gulf.  During a September 2011 Board hearing, he asserted that the cardiovascular disability was caused or aggravated by service-connected PTSD, for which service connection was granted in a June 2011 rating decision.  He also testified that a physician had told him that he had a stress-related heart attack.  Consequently, the Board remanded the claim to provide the Veteran a VA examination complete with an etiology opinion regarding the claimed cardiovascular disability.  Specifically, the Board requested that the VA examiner opine (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disability was incurred in or aggravated during service, (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disability was caused by service-connected PTSD, and (3) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiovascular disability has been aggravated beyond the natural progression of the disability by service-connected PTSD.  

The requested examination was performed in July 2013.  The examiner opined that the Veteran's claimed condition was less likely than not incurred or caused by service, as there was no documentation noted in the service medical records of the Veteran having cardiovascular problems.  No further rationale was given.

The examiner also opined that the claimed condition was less likely than not due to or the result of PTSD, as although there is a relationship between stress and heart disease, coronary artery disease is most often due to atherosclerosis, which is a diagnosis that the Veteran had.  Therefore, the Veteran's coronary artery disease was not related to service-connected PTSD.  Notably, no opinion was offered regarding any possible connection between the Veteran's diagnosed atherosclerosis and PTSD.

The examiner additionally noted that there was no documentation noted in the service medical records of the Veteran having been seen or treated for severe PTSD.  Therefore, it was less likely that coronary artery disease had been aggravated beyond the natural progression by PTSD.  No comment was made regarding any possible connection between the Veteran's current PTSD and cardiovascular problems.  The Board notes that the Veteran is currently in receipt of a 100 percent disability rating for service connected PTSD.

The Board finds that the opinions offered by the July 2013 VA examiner are inadequate for adjudicatory purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.   Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required for a complete and adequate etiology opinion.

Accordingly, the case is REMANDED for the following action:


1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Schedule the Veteran for a VA cardiovascular examination with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All opinions must be accompanied by a complete rationale.  The examiner should provide the following opinions:

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability (to include atherosclerosis, cardiovascular disease, and myocardial infarction) was incurred in or aggravated during service.

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability (to include atherosclerosis, cardiovascular disease, and myocardial infarction) was caused by service-connected PTSD.  

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disability (to include atherosclerosis, cardiovascular disease, and myocardial infarction) has been aggravated (permanently worsened beyond the natural progression of the disability) by service-connected PTSD.  In offering the opinion, the examiner is requested to comment on the effect, if any of the Veteran's current PTSD on his current cardiovascular disability.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

